DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-8, 11-13, 15-16, 18-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In regards to claim 15, recite “transmit a second signal to the first control terminal” change to – transmit a second signal to the second control terminal--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Urakabe et al [US 2009/0261793 A1].
In regards to claim 1. Urakabe discloses an apparatus comprising, 
an input terminal (Fig. 1, Vs1-4); 
an output terminal (Fig. 1, V2); 
a ground terminal (Fig. 1, Ground); 
Urakabe does not specify in Fig. 1 a first converter circuit comprising: a first transistor coupled between the input terminal and a first switch node; a second transistor coupled between the first switch node and an intermediate node; and a first inductor coupled to the first switch node; and a second converter circuit comprising: a third transistor coupled between the intermediate node and a second switch node  a fourth transistor coupled between the second switch node and the ground terminal; and a second inductor coupled between the second switch node and the output terminal.  
Urakabe discloses a first converter circuit comprising: a first transistor (Fig. 18, Mos4H) coupled between the input terminal (Fig. 18, Vs1-4) and a first switch node (Fig. 18, the first switch node); a second transistor (Fig. 18, Mos4L) coupled between the first switch node (Fig. 18, the first switch node) and an intermediate node (Fig. 18, the intermediate node); and a first inductor (Fig. 18, Lr34) coupled to the first switch node (Fig. 18, the first switch node); and a second converter circuit comprising: a third transistor (Fig. 18, Mos3H) coupled between the intermediate node (Fig. 18, the intermediate node) and a second switch node (Fig. 18, the second switch node) a fourth transistor (Fig. 18, Mos3L) coupled between the second switch node (Fig. 18, the second switch node) and the ground terminal (Fig. 18, Ground); and a second inductor (Fig. 18, Lr23) coupled between the second switch node (Fig. 18, the second switch node) and the output terminal (Fig. 18, Vcom).
[AltContent: textbox (the first switch node)][AltContent: textbox (the second switch node)][AltContent: arrow][AltContent: textbox (an intermediate node)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    703
    520
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Urakabe of Fig 1 with a first converter circuit comprising: a first transistor coupled between the input terminal and a first switch node; a second transistor coupled between the first switch node and an intermediate node; and a first inductor coupled to the first switch node; and a second converter circuit comprising: a third transistor coupled between the intermediate node and a second switch node  a fourth transistor coupled between the second switch node and the ground terminal; and a second inductor coupled between the second switch node and the output terminal for purpose of charging and discharging operation of capacitors as well as a resonance phenomenon of the capacitors and inductors connected in series in order to reduce conduction loss of the rectifier circuit and improve conversion efficiency as disclosed by Urakabe (Paragraph [0007]).
In regards to claim 5. Urakabe discloses the apparatus of claim 1, further comprising a controller (Fig. 18, 111 to 114) coupled to a first gate of the first transistor (Fig. 18, Mos4H), a second gate of the second transistor (Fig. 18, Mos4L), a third gate of the third transistor (Fig. 18, Mos3H), and a fourth gate of the fourth transistor (Fig. 18, Mos3L).  
In regards to claim 22. Urakabe discloses the apparatus of claim 1, wherein the output terminal (Fig. 18, VH and Vcom) is adapted to be coupled to a load (Paragraph [0053]).  
In regards to claim 23. Urakabe discloses the apparatus of claim 1, wherein the apparatus is configured to receive an input voltage at the input terminal (Fig. 1, Vs1-4 and V1) and to produce an output voltage and the output terminal (Fig. 1, V2).  
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Urakabe et al [US 2009/0261793 A1] in view of Pollock et al [US 2013/0020951 A1]
In regards to claim 3. Urakabe discloses the apparatus of claim 1, 
Urakabe does not specify wherein the first converter circuit includes a capacitor coupled between the first switch node and the first inductor.
Pollock discloses wherein the first converter circuit (Fig. 14, 100) includes a capacitor (Fig. 14, 165) coupled between the first switch node (Fig. 14, Node between 163 and 164) and the first inductor (Fig. 14, 166).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Urakabe with a capacitor coupled between the first switch node and the first inductor for purpose of deliver constant current at the output terminals which offers an advantage when operated on an ac (triac) dimming circuit through an input rectifier. When the triac is first switched on the inductor 160 controls the rate of rise of current through the triac as disclosed by Pollock (Paragraph [0090]).
In regards to claim 6. Urakabe discloses the apparatus of claim 3, wherein the capacitor is a first capacitor (Pollock Fig. 14, 165), the apparatus further comprising: a second capacitor (Urakabe: Fig. 18, Cr23) coupled between the intermediate node (Urakabe: Fig. 18, the intermediate node) and the ground terminal (Urakabe: Fig. 18, Ground Terminal); and a third capacitor (Urakabe: Fig. 18, Cs4) coupled between the output terminal (Urakabe: Fig. 18, VH) and the ground terminal (Urakabe: Fig. 18, Ground Terminal).  
Claims 7, 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Urakabe et al [US 2009/0261793 A1] in view of Zhang [US 2004/0000894 A1]
In regards to claim 7. Urakabe discloses an apparatus comprising: 
a first converter circuit comprising: 
a first transistor (Fig. 18, Mos4H) having a first current terminal (Fig. 18, Drain of Mos4H), a second current terminal (Fig. 18, Source of Mos4H), and a first control terminal (Fig. 18, Gate of Mos4H); and, 
a second transistor (Fig. 18, Mos4L) having a third current terminal (Fig. 18, Drain of Mos4L), a fourth current terminal (Fig. 18, Source of Mos4L), and a second control terminal (Fig. 18, Gate of Mos4L), the third current terminal (Fig. 18, Drain of Mos4L) coupled to the second current terminal (Fig. 18, Source of Mos4H); 
a second converter circuit comprising: a third transistor (Fig. 18, Mos3H) having a fifth current terminal (Fig. 18, Drain of Mos3H), a sixth current terminal (Fig. 18, Source of Mos3H), and a third control terminal (Fig. 18, Gate of Mos3H), the fifth current terminal (Fig. 18, Drain of Mos3H)  coupled to the fourth current terminal (Fig. 18, Source of Mos4L); and a fourth transistor (Fig. 18, Mos3L) having a seventh current terminal (Fig. 18, Drain of Mos3L), an eighth current terminal (Fig. 18, Source of Mos3L), and a fourth control terminal (Fig. 18, Gate of Mos3L), the seventh current terminal (Fig. 18, Drain of Mos3L) coupled to the sixth current terminal (Fig. 18, Source of Mos3H); and 
a controller (Fig. 18, 111-114) configured to: Appl. No.: 16/396,210Page 3 of 12 Amendment 111 TI-79366transmit a first signal (Paragraph [0141-142]) to the first control terminal (Fig. 18, Gate of Mos4H); transmit a second signal (Paragraph [0141-142]) to the first control terminal (Fig. 18, Gate of Mos4H), transmit a third signal (Paragraph [0141-142]) to the third control terminal (Fig. 18, Gate of Mos3H) and transmit a fourth signal (Paragraph [0141-142]) to the fourth control terminal (Fig. 18, Gate of Mos3L).  
Urakabe does not specify a first delay after transmitting the first signal; a second delay after transmitting the first signal, the second delay less than the first delay; the first delay after transmitting the first signal
Zhang discloses a first delay after transmitting the first signal (Fig. 2, 224 and 202a and Fig. 6, 600 & Paragraph [0058]); a second delay after transmitting the first signal (Fig. 2, 224n and 202n and Fig. 6, 600 & Paragraph [0058]), the second delay less than the first delay (Fig. 2, 224n and 202n and Fig. 6, 600 & Paragraph [0058 0031] “Improved current sharing according to this invention is provided using a gate driver including a duty cycle trimming circuit which selectively delays the leading edge of incoming PWM signal and thereby shortens the on-time of the series MOSFET”); the first delay after transmitting the first signal (Fig. 2, 224n and 202n and Fig. 6, 600 & Paragraph [0058])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Urakabe with a first delay after transmitting the first signal; a second delay after transmitting the first signal, the second delay less than the first delay; the first delay after transmitting the first signal for purpose of provide improved current sensing in a synchronous buck converter by removing the effect of inductor ripple current on the current sense circuit as disclosed by Zhang (Paragraph [0038]).
In regards to claim 11. Urakabe in view Zhang discloses the apparatus of claim 7, wherein the third transistor and the fourth transistor (Fig. 18, Mos3H and Mos3L) achieve zero-voltage switching (Paragraph [0141-142 & 0260]).  
In regards to claim 21. Urakabe in view Zhang discloses the apparatus of claim 7, further comprising an inductor (Fig. 18, Lr34) coupled between the second current terminal (Fig. 18, Source of Mos4H) and the sixth current terminal (Fig. 18, Source of Mos3H).  
In regards to claim 12. Urakabe in view Zhang discloses the apparatus of claim 21, wherein the second converter circuit comprises a second inductor (Fig. 18, Lr23) coupled to the sixth current terminal (Fig. 18, Source of Mos3H) and adapted to be coupled to a load (Paragraph [0053]) via a bus.  
Claim 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urakabe et al [US 2009/0261793 A1] in view of Zhang [US 2004/0000894 A1] and further in view of Pollock et al [US 2013/0020951 A1].
In regards to claim 8. Urakabe in view Zhang discloses the apparatus of claim 21, further comprising 
Urakabe in view Zhang does not specify a capacitor coupled between second current terminal and the inductor.  
Pollock discloses a capacitor (Fig. 14, 165) coupled between second current terminal (Fig. 14, Source of 163) and the inductor (Fig. 14, 166).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Urakabe in view Zhang with a capacitor coupled between second current terminal and the inductor for purpose of deliver constant current at the output terminals which offers an advantage when operated on an ac (triac) dimming circuit through an input rectifier. When the triac is first switched on the inductor controls the rate of rise of current through the triac as disclosed by Pollock (Paragraph [0090]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Urakabe et al [US 2009/0261793 A1] in view of Zhang [US 2004/0000894 A1] and further in view of Ikeda et al [US 2010/0019753 A1].
In regards to claim 13. Urakabe in view Zhang discloses the apparatus of claim 7, 
Urakabe in view Zhang does not specify wherein the second converter circuit is a single phase synchronous buck converter circuit or a multiphase synchronous buck converter circuit. 
Ikeda discloses wherein the second converter circuit is a single phase synchronous buck converter circuit or a multiphase synchronous buck converter circuit (Fig. 13, A1-A4 & Paragraph [0081 and 0084]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Urakabe in view Zhang with wherein the second converter circuit is a single phase synchronous buck converter circuit or a multiphase synchronous buck converter circuit for purpose of improve conversion efficiency and achieve a reduction in size of the apparatus structure as disclosed by Ikeda (Abstract).
Claims 15-16, 19-20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Urakabe et al [US 2009/0261793 A1] in view of Zhang [US 2004/0000894 A1] and further in view of Tschirhart [US 2016/0126837 A1].
In regards to claim 15. Urakabe discloses a system, comprising: 
a converter circuit (Fig. 18, B1-4) having an input terminal (Fig. 18, Vs1-4) and an output terminal (Fig. 18, VH and Vcom), wherein the converter circuit (Fig. 18, B1-4) comprises: 
a first converter (Fig. 18, B4) comprising: a first transistor (Fig. 18, Mos4H) having a first current terminal (Fig. 18, Drain of Mos4H), a second current terminal (Fig. 18, Source of Mos4H), and a first control terminal (Fig. 18, Gate of Mos4H), the first current terminal (Fig. 18, Drain of Mos4H) coupled to the input terminal (Fig. 18, Vs1-4); and a second transistor (Fig. 18, Mos4L) having a third current terminal (Fig. 18, Drain of Mos4L), a fourth current terminal (Fig. 18, Source of Mos4L), and a second control terminal (Fig. 18, Source of Mos4H), the third current terminal (Fig. 18, Drain of Mos4L) coupled to the second current terminal (Fig. 18, Source of Mos4H); 
a second converter (Fig. 18, B3) comprising: a third transistor (Fig. 18, Mos3H) having a fifth current terminal (Fig. 18, Drain of Mos3H), a sixth current terminal (Fig. 18, Source of Mos3H), and a third control terminal (Fig. 18, Gate of Mos3H), the fifth current terminal (Fig. 18, Drain of Mos3H) coupled to the fourth current terminal (Fig. 18, Source of Mos4L) and the sixth current terminal (Fig. 18, Source of Mos3H) coupled to the output terminal (Fig. 18, Vcom and VH); and a fourth transistor (Fig. 18, Mos3L) having a seventh current terminal (Fig. 18, Drain of Mos3L), an eighth current terminal (Fig. 18, Source of Mos3L), and a fourth control terminal (Fig. 18, Gate of Mos3L), the seventh current terminal (Fig. 18, Drain of Mos3L) coupled to the sixth current terminal (Fig. 18, Source of Mos3H) and to the output terminal (Fig. 18, Vcom and VH); and 
a controller (Fig. 18, 111-114) configured to: transmit a first signal (Paragraph [0141-142]) to the first control terminal (Fig. 18, Gate of Mos4H; transmit a second signal (Paragraph [0141-142]) to the first control terminal (Fig. 18, Gate of Mos4H; transmit a third signal (Paragraph [0141-142]) to the third control terminal (Fig. 18, Gate of Mos3H), and transmit a fourth signal (Paragraph [0141-142]) to the fourth control terminal (Fig. 18, Gate of Mos3L) 
Urakabe does not specify a first delay Appl. No.: 16/396,210Page 5 of 12 Amendment 111 TI-79366after transmitting the first signal; a second delay after transmitting the first signal the second delay less than the first delay; the first delay after transmitting the first signal; 
Zhang discloses a first delay Appl. No.: 16/396,210Page 5 of 12 Amendment 111TI-79366after transmitting the first signal (Fig. 2, 224 and 202a and Fig. 6, 600 & Paragraph [0058]); a second delay after transmitting the first signal (Fig. 2, 224n and 202n and Fig. 6, 600 & Paragraph [0058]), the second delay less than the first delay (Fig. 2, 224n and 202n and Fig. 6, 600 & Paragraph [0058 0031] “Improved current sharing according to this invention is provided using a gate driver including a duty cycle trimming circuit which selectively delays the leading edge of incoming PWM signal and thereby shortens the on-time of the series MOSFET”); the first delay after transmitting the first signal (Fig. 2, ,218 and 224n and 202n and Fig. 6, 600 & Paragraph [0058]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Urakabe with a first delay after transmitting the first signal; a second delay after transmitting the first signal, the second delay less than the first delay; the first delay after transmitting the first signal for purpose of provide improved current sensing in a synchronous buck converter by removing the effect of inductor ripple current on the current sense circuit as disclosed by Zhang (Paragraph [0038]).
Urakabe in view of Zhang does not specify a voltage regulator circuit coupled to the output terminal, the voltage regulator circuit configured to produce a regulated voltage based on a voltage at the output terminal.  a motherboard
Tschirhart discloses a voltage regulator circuit (Fig. 7, 104 and 306) coupled to the output terminal (Fig. 7, output terminal of 102), the voltage regulator circuit (Fig. 7, 104 and 306) configured to produce a regulated voltage (Fig. 7, Vr3a & Paragraph [0040]) based on a voltage at the output terminal (Fig. 7, Vr2a).  a motherboard (Paragraph [0002])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Urakabe in view of Zhang with a voltage regulator circuit coupled to the output terminal, the voltage regulator circuit configured to produce a regulated voltage based on a voltage at the output terminal, a motherboard for purpose of adjusted to improve overall system efficiency as disclosed by Tschirhart (Paragraph [0034]).
In regards to claim 16. Urakabe in view of Zhang and further in view of Tschirhart discloses the motherboard of claim 15, wherein the converter circuit is a direct current to direct current (DC -DC) converter (Urakabe: Fig. 13, A1-A4) and the voltage regulator circuit is a multiphase voltage regulator circuit (Tschirhart: Fig. 7, 104 and 306 & Paragraph [0029]).  
In regards to claim 19. Urakabe in view of Zhang and further in view of Tschirhart discloses the motherboard of claim 26, wherein the zero- voltage switching (Urakabe Paragraph [0141-142]) reduces power conduction losses that occur in the converter circuit (Urakabe: Fig. 18, B1-B4).  

In regards to claim 20. Urakabe in view of Zhang and further in view of Tschirhart discloses the motherboard of claim 25, wherein the voltage regulator circuit (Tschirhart: Fig. 7, 104 and 306 & Paragraph [0029]) is configured to be coupled to the processing hardware (Tschirhart Fig. 7, 106 and 304) via a second output terminal (Tschirhart Fig. 7, VR3c), wherein the second output terminal (Tschirhart Fig. 7, VR3c) includes the regulated voltage.  
In regards to claim 24. Urakabe in view of Zhang and further in view of Tschirhart discloses the motherboard of claim 15, further comprising an inductor (Urakabe: Fig. 18, Lr34) coupled between the second current terminal (Urakabe: Fig. 18, Source of Mos4H) and the sixth current terminal (Urakabe: Fig. 18, Source of Mos3H).  
In regards to claim 25. Urakabe in view of Zhang and further in view of Tschirhart discloses the motherboard of claim 15, further comprising processor hardware (Tschirhart: Fig. 7, 106) configured to receive the regulated voltage (Tschirhart Fig. 7, VR3a).  
In regards to claim 26. Urakabe in view of Zhang and further in view of Tschirhart discloses the motherboard of claim 15, wherein the third transistor and the fourth transistor (Urakabe: Fig. 18, Mos3H and Mos3L) achieve zero-voltage switching (Urakabe: Paragraph [0141-142]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Urakabe et al [US 2009/0261793 A1] in view of Zhang [US 2004/0000894 A1] and further in view of Tschirhart [US 2016/0126837 A1] and further in view of CHEN et al [CN110677060A]
In regards to claim 18. Urakabe in view of Zhang and further in view of Tschirhart discloses the system of claim 15, 
Urakabe in view of Zhang and further in view of Tschirhart does not specify wherein a back-up battery to provide an input voltage to the input terminal when a connection to a power supply is lost. 
Chen discloses a back-up battery (Fig. 3a, 1-N) to provide input voltage to the input terminal when a connection to a power supply is lost (Fig. 3a-6, Medium Voltage input (AC) and 5b & Paragraph [0056 & 0024 & 0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Urakabe in view of Zhang and further in view of Tschirhart with wherein the input terminal is configured to interface with a back-up battery to provide voltage to the converter circuit when a connection to a power supply is lost for purpose of achieving recharging at a breakout point, making it easier to control charging, and avoiding the risk of unbalance of capacitor voltage in the respective DC-Bus capacitors in the power modules as disclosed by Chen (Paragraph [0026]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/              Primary Examiner, Art Unit 2844